Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Kingsway Announces profit warning, intention to exit or sell non-core lines and reaffirms corporate restructuring plan TORONTO, Feb. 9 /CNW/ - (TSX:KFS, NYSE:KFS) Kingsway Financial Services Inc. ("Kingsway" or "Company") today announced that it expects to report a material fourth quarter loss due to underwriting losses at its subsidiary Lincoln General Insurance Company ("Lincoln"), impairments to goodwill, further valuation allowance of future tax assets and net realized losses on investments. All amounts contained within this press release are in U.S. dollars. << The Company announced it will undertake a strategy that includes: - reducing the volatility of the balance sheet to protect the Company's capital through the divestiture of the common share equity portfolio; - shrinking premium by approximately $350 million to achieve an acceptable level of capital, which will include exiting non-core and/or unprofitable lines of business at Lincoln and Southern United Fire Insurance Company ("Southern United"); - selling non-core assets and running off of certain business with the objective to free up approximately $200 million in capital; and - continuing corporate restructuring plan to focus on core lines of business and reduce expenses in excess of $80 million. >> In addition, Mr. Robert Gillespie has also resigned from the Board of Directors for personal reasons. Underwriting loss at Lincoln Throughout 2008, terminating unprofitable programs and exiting non-core lines of business was a priority at Lincoln, and as a result of this and other factors, written premiums were reduced by approximately $347 million or 43%.
